Citation Nr: 0921878	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  99-15 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Evaluation of status post anterior cruciate ligament 
(ACL) repair of the right knee, currently rated as 10 percent 
disabling.

3.  Evaluation of traumatic arthritis of the right knee with 
limitation of extension, rated as 10 percent disabling prior 
to June 7, 2000 and as 30 percent disabling thereafter.

4.  Entitlement to a separate compensable evaluation for 
traumatic arthritis of the right knee with limitation of 
flexion.

5.  Evaluation of residuals of right index finger fracture, 
currently rated as noncompensably disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

bvajbarone


INTRODUCTION

The Veteran had active service from January 1983 to March 
1988.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
Jurisdiction over the Veteran's claims file was subsequently 
transferred to the Manila, Republic of the Philippines RO.

The appeal was remanded in October 2003, and has been 
returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  Tinnitus was not manifest in service and is not 
attributable to service; tinnitus was not manifest within one 
year of discharge.

2.  Residuals of ACL repair of the right knee are manifested 
by no more than slight instability.

3.  For the period prior to June 7, 2000, traumatic arthritis 
of the right knee with limitation of extension was manifested 
by pain with objective evidence of mild degenerative 
arthritis.

4.  For the period from June 7, 2000, traumatic arthritis of 
the right knee with limitation of extension is manifested by 
extension limited to 18 degrees.

5.  Traumatic arthritis of the right knee is also manifested 
by flexion limited to 40 degrees by pain.

5.   Residuals of a fractured right index finger are 
manifested by subjective complaints of pain, numbness, and 
tingling; objectively, the Veteran is able to grasp, push, 
pull, twist, and probe with his right hand with some 
difficulty due to weakness.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service, 
and an organic disease of the nervous system may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of ACL repair of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 5257 (2008).

3.  For the period prior to June 7, 2000, the criteria for an 
evaluation in excess of 10 percent for traumatic arthritis of 
the right knee with limitation of extension have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes 5010, 5261 (2008).

4.  For the period beginning June 7, 2000, the criteria for 
an evaluation in excess of 30 percent for traumatic arthritis 
of the right knee with limitation of extension have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes 5010, 5261 (2008).

5.  The criteria for an evaluation of 10 percent for 
traumatic arthritis of the right knee with limitation of 
flexion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.71a, Diagnostic Codes 5010, 5260 (2008).

6.  The criteria for a compensable evaluation for residuals 
of right index finger fracture have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 
5225 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, No. 07-1209 
(S. Ct. April 21, 2009).

The Veteran's claim was received in October 1998, prior to 
the enactment of the VCAA.  A letter dated in January 1999 
advised the Veteran of the status of his claim.  He was asked 
to identify evidence regarding treatment.

A March 2004 letter discussed the evidence necessary to 
establish service connection.  It also advised the Veteran 
that in order to support an increased evaluation, the 
evidence must show that his service-connected disability had 
become worse.  The evidence of record was listed, and the 
Veteran was told how VA would assist him in obtaining 
additional relevant evidence.

In a January 2007 letter the Veteran was advised as to how 
the VA determines the disability rating and the effective 
date.  Dingess, supra.  In June 2007, the Veteran was asked 
to identify dates of treatment by the Long Beach Naval 
Hospital so that records could be obtained.

A May 2008 letter discussed the manner in which VA determines 
disability ratings and effective dates.  The specific 
diagnostic criteria pertaining to the disabilities at issue 
were set forth.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran after the initial adjudication, 
the Veteran has not been prejudiced thereby.  The content of 
the notice provided to the Veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  Therefore, 
although the Veteran received inadequate preadjudicatory 
notice, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board notes that this is a case in which the Veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service- 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  In any 
event, in May 2008 the Veteran was provided with notice of 
the criteria regarding evaluation of the disabilities at 
issue herein, and further process and adjudication were 
accomplished in supplemental statements of the case issued in 
June and September 2008.  Moreover, he indicated in March 
2007 that he had no additional supportive evidence to submit.  

With respect to VA's duty to assist, the Board notes that VA 
examinations were conducted and treatment records have been 
associated with the claims file.  The Board finds that the 
examinations were adequate, in that they were conducted by 
neutral, skilled providers who accurately recited the 
Veteran's history and provided in depth examinations of the 
claimed disabilities.  The Board additionally notes that 
additional examinations of the Veteran's knee and hand 
disabilities were scheduled, but that the Veteran failed to 
report for those examinations.  The Veteran has not 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

The Board acknowledges that the Veteran has not been afforded 
a VA medical examination regarding the question of service 
connection for tinnitus.  However, the Board finds that a VA 
examination is not necessary in order to decide the Veteran's 
claim.  There are two pivotal cases which address the need 
for a VA examination, Duenas v. Principi, 18 Vet. App. 512 
(2004) and McClendon v. Nicholson, 20 Vet App. 79 (2006).  In 
McClendon, the Court held that in disability compensation 
claims, the Secretary must provide a VA medical examination 
when there is: (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
Veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicates that those symptoms may be 
associated with his active military service.

With respect to the Veteran's claimed tinnitus, there is 
evidence demonstrating that an event, injury or disease 
occurred in service or credible indication that current 
symptoms may be associated with service.  As such, a VA 
examination is not warranted.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

As an initial matter, the Board notes that 38 C.F.R. § 3.655 
(a) and (b) provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  Paragraph (b) 
provides that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled with 
any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

In this case, the Veteran's appeal stems from his original 
compensation claim.  As such, 38 C.F.R. § 3.655(b) is for 
application.  Therefore, regarding those issues on appeal for 
which the Veteran failed to report for a VA examination, the 
Board is compelled to evaluate the claim on the existing 
record.  38 C.F.R. § 3.655(b).


        Service Connection

The Veteran's service treatment records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to 
tinnitus.  A September 1985 Medical Board Cover Sheet 
indicates that the Veteran's grade/rate was AKAN, or Aviation 
Storekeeper.  In February 1986 the Veteran denied exposure to 
a space posted as noise hazardous.

VA and private treatment records associated with the claims 
file are negative any diagnosis of tinnitus, or related 
complaints.

At a May 2000 hearing before a hearing officer, the Veteran 
testified that he served as a crew chief on the flight deck 
of an aircraft carrier.  He indicated that he used hearing 
protection.  He noted that he had ringing in his right ear.

An October 2008 VA treatment record reflects the Veteran's 
report of ringing in his ears that had started lately.  

Initially, the Board notes that the Veteran has not alleged 
that his claimed tinnitus is the result of combat.  Thus, he 
is not entitled to application of the provisions of 38 
U.S.C.A. § 1154(b) (West 2002).

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous system 
may be granted if manifest to a compensable degree within one 
year of active service.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Board has carefully considered the evidence pertaining to 
this claim, and has determined that service connection is not 
warranted.  In this regard, the Board observes that the 
Veteran is competent to say that he has tinnitus.  However, 
the Board notes that the because of the lack of credibility, 
the probative weight of his assertions is seriously 
compromised.  The first mention of tinnitus in the record is 
on the Veteran's October 1998 claim, 10 years after service 
discharge.  At his May 2000 hearing he stated that his 
tinnitus was constant but on the October 2008 outpatient 
record he reorted that tinnitus had started lately; these 
conflicting statements indicate that tinnitus is, in fact, 
not constant.  More significantly, although he contends that 
his tinnitus is related to exposure to jet engine noise on 
the flight line on board a carrier, his service records show 
that he denied exposure to noise-hazardous space in February 
1986, after he had completed tours on the USS Ranger and USS 
Kitty Hawk.  He also testified that he had ear protection in 
service.  Thus, his assertions of noise exposure in service 
are contradicted by contemporaneous service records and his 
hearing testimony, and they have no probative weight.  
Accordingly, since tinnitus was first shown 10 years after 
service and there is a lack of a credible basis on which to 
establish noise exposure in service and no credible evidence 
linking any current tinnitus to service, service connection 
for tinnitus must be denied.

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
tinnitus and there is no doubt to be resolved.
	
        Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, it finds that the disabilities at issue 
are appropriate based on the evidence and that further staged 
ratings are not warranted.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2008).

		Right Knee

Review of the record reflects that the Veteran injured his 
knee in service and underwent arthroscopy.  Following 
service, he underwent two surgeries on the right knee.

On VA examination in July 1999, the Veteran's history was 
reviewed.  The Veteran described pain, weakness, and 
stiffness of the right knee with swelling, instability, 
dislocation, locking, fatigue, and lack of endurance.  He 
endorsed pain while sitting or walking for long periods.  He 
also described pain with motion and on extension.  He stated 
that his symptoms were constant.  He endorsed daily flare-ups 
that could last for weeks at a time.  He described problems 
brushing his teeth and dressing himself, showering, cooking, 
walking, driving a car, vacuuming, pushing a lawnmower, 
climbing stairs, and gardening.  Physical examination 
revealed that the Veteran walked without assistance, with a 
very subtle antalgia favoring the right lower extremity.  The 
feet showed no sign of abnormal weight bearing.  There was no 
heat, redness, swelling, effusion, drainage, abnormal 
movement, instability, or weakness.  There was some minimal 
subtle quadriceps atrophy noted of the right lower extremity 
as compared to the left.  There was an eight and one half by 
one half centimeter surgical scar from the Veteran's surgery.  
There was no disfigurement and the scar was well healed with 
no keloid formation, pain or tenderness, and no loss of 
underlying tissue.  Range of motion was from zero degrees of 
extension to 110 degrees of flexion.  There was no weakness, 
lack of endurance, fatigue, or incoordination affecting the 
knee range of motion.  Drawer and McMurray tests were 
negative.  An X-ray study revealed mild degenerative 
arthritis and post surgical change in the tibia and femur.  
The diagnosis was status post anterior cruciate ligament tear 
with post traumatic arthritis of the right knee.  The 
examiner noted that the Veteran had pain with range of motion 
of the right knee but that he was able to walk without 
assistance.  He indicated that the Veteran's gait was 
slightly antalgic and that he had pain and limited range of 
motion.  He stated that the Veteran would have limitation in 
activities that required prolonged walking, standing, 
crouching, kneeling, and climbing due to the right knee 
disability.  

An additional VA examination was conducted in June 2000.  The 
Veteran's history was reviewed.  He complained of pain, 
weakness, stiffness, subluxation, swelling, instability, 
dislocation, locking, fatigue, and lack of endurance.  He 
described the pain as being constant.  He indicated that he 
had trouble bending his knee.  He described a weakness in the 
right lower extremity.  The examiner noted that the Veteran 
was employed as a wire bonder operator.  Physical examination 
revealed a subtle antalgia of the right, favoring the right 
side.  The Veteran did not use any assistive device in order 
to ambulate.  The appearance of the knee joint was within 
normal limits, except for a surgical scar.  There was no 
heat, redness, swelling, effusion, drainage, abnormal 
movement, instability, or weakness.  There was a flexion 
contracture of 15 degrees.  Flexion was to 95 degrees.  Range 
of motion was additionally limited by pain at the extremes of 
motion, but there was no fatigue, weakness, lack of 
endurance, or incoordination.  Drawer and McMurray tests were 
negative, indicating no laxity or instability.  X-rays 
revealed post-surgical changes and mild degenerative 
arthritis.  The diagnosis was post-operative cruciate 
ligament repair with degenerative changes of the right knee.  

In September 2000 a VA provider noted that the Veteran used a 
cane.  A VA treatment record dated in October 2000 indicates 
range of motion from 10 to 90 degrees with no laxity.  An X-
ray study in November 2000 revealed a probable loose body 
within the medial compartment of the right knee, a depression 
deformity of the right medial tibial plateau, screws 
consistent with ACL repair, and degenerative changes.

A VA examination was conducted in December 2000.  The Veteran 
complained of pain, weakness, stiffness, recurrent 
subluxation, swelling, inflammation, instability, 
dislocation, locking, fatigue and lack of endurance in the 
knees and left hip.  He required a brace on the right knee 
and a cane to ambulate.  Physical examination revealed mild 
swelling without effusion, crepitus, weakness and mildly 
increased heat.  Drawer sign and McMurray test could not be 
performed because of limitation of motion and pain.  Active 
knee flexion was to 85 degrees and extension was -15 degrees.  
Motion was limited by pain, incoordination and weakness but 
not by lack of endurance or fatigue.  Motor strength was 4/5 
in the right lower extremity.  

In December 2000 the Veteran was referred from the VA 
orthopedics clinic to the brace clinic for a knee brace.  A 
note from the brace clinic indicates the Veteran's report of 
pain with rest, weight bearing, walking, negotiating stairs, 
and pivoting on the right foot.  Objectively, the Veteran had 
a slow antalgic gait using a single point cane.  Right 
quadriceps atrophy was noted.  There was no edema of the 
right knee.  There was questionable mild effusion.  The 
Veteran's right hip was slightly lower, about one quarter 
inch.  There was moderate crepitus and mild to moderate 
tenderness in the medial and lateral knee.  The Veteran 
endorsed pain with valgus stress.  Flexion was to about 80 
degrees.  Patellofemoral grind test was positive.  There was 
no ligamentous instability.

A March 2001 VA rehabilitation record indicates that the 
Veteran had full passive extension with no pain and 40 
degrees of passive flexion.  The provider noted that the 
Veteran was able to flex to 90 degrees while sitting.  There 
was no laxity edema, or extra warmth.  The provider noted 
that therapy reports showed inconsistencies during range of 
motion measurement.  He indicated that the Veteran was not 
benefitting from physical therapy, noting that he gave 
inconsistent performance.  The Veteran was discharge from 
physical therapy.  

A March 2001 VA physical therapy discharge summary notes 
right knee flexion to 60 degrees and extension to 18 degrees.  
The provider noted that passive extension was to zero 
degrees.  He also noted that although the Veteran reportedly 
tolerated only 45 degrees of passive flexion, he was observed 
bending his knee to 90 degrees while putting on his shoes.  

A January 2009 report from the Manila VA Outpatient Clinic 
reflects that the Veteran failed to report for a scheduled 
examination of his right knee disability.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 
10 percent evaluation is warranted where impairment of the 
knee involves slight subluxation or lateral instability.  A 
20 percent evaluation is warranted where the impairment is 
moderate, and a 30 percent evaluation will be assigned where 
the impairment is severe.

Where there is dislocated semi lunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint, a 20 
percent evaluation is assignable pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5258.

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  Where flexion is limited to 15 degrees, a 30 
percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2008).

In a General Counsel (GC) Precedent Opinion, VAOPGCPREC 9-
2004 (September 17, 2004), it was held that a claimant who 
had both limitation of flexion and limitation of extension of 
the same leg must be rated separately under diagnostic codes 
5260 and 5261 to adequately compensate for functional loss 
associated with injury to the leg.

The Veteran is in receipt of two separate compensable 
evaluations for his right knee disability.  First, he 
receives disability benefits for traumatic arthritis with 
limitation of extension.  He also receives a separate 
compensable evaluation for residuals of ACL repair.

Regarding the evaluation of the residuals of ACL repair, the 
Veteran is in receipt of a 10 percent evaluation pursuant to 
Diagnostic Code 5257, for recurrent subluxation or lateral 
instability.  This evaluation contemplates the presence or 
functional equivalent of slight impairment caused by 
recurrent subluxation or lateral instability.  A higher 
evaluation requires a demonstration of moderate impairment.  
The evidence reflects that there has been no objective 
finding of instability, slight or otherwise, despite the 
Veteran's complaints of such.  Accordingly, the Board finds 
that an evaluation in excess of 10 percent is not warranted.

With respect to the evaluation of traumatic arthritis, the 
Board observes that for the period prior to June 7, 2000 the 
Veteran was in receipt of a 10 percent evaluation for 
traumatic arthritis with limitation of extension under 
Diagnostic Code 6261.  This 10 percent evaluation 
contemplates periarticular pathology productive of painful 
motion.  It is also consistent with extension limited to 10 
degrees.  A higher evaluation for limitation of extension 
requires the functional equivalent of extension limited to 15 
degrees.  See DeLuca.  The evidence pertaining to this period 
reflects full extension.  Accordingly, the Board has 
determined that the appropriate rating for this period is 10 
percent.

As for the current period, the Board notes that 30 percent 
rating has been assigned.  Such contemplates extension 
limited to 20 degrees.  The next higher evaluation for 
limitation of extension requires extension limited to 30 
degrees.  The record demonstrates that, at worst, extension 
of the Veteran's right knee has been measured as 18 degrees.  
Neither the objective medical nor lay evidence reflects the 
functional limitation required for the next higher rating.  
As such, the Board finds that the current 30 percent 
evaluation will remain in place.

The Board has also determined that a 10 percent evaluation is 
warranted for limitation of flexion of the knee.  In this 
regard, the Board observes that in March 2001, the flexion of 
the Veteran's right knee was limited to 40 degrees, 
apparently by pain.  Accordingly, the Board finds that a 10 
percent evaluation is appropriate for periarticular pathology 
productive of painful flexion of the right knee.  As the lay 
and medical evidence establishes that he retains functional 
flexion better than 30 degrees, an evaluation exceeding 10 
percent for limitation of flexion is not for application.

The Board accepts that the Veteran has functional impairment, 
pain, and pain on motion.  See DeLuca.  However, neither the 
lay nor medical evidence reflects the functional equivalent 
of symptoms required for higher evaluations than those 
discussed herein.

The Board notes that the Veteran is competent to report that 
his disability is worse. However, the more probative evidence 
consists of that prepared by neutral skilled professionals, 
and such evidence demonstrates that the currently assigned 
evaluations for the right knee disability are appropriate.

		Right Index Finger

The record indicates that the Veteran sustained a crush 
injury to the right index finger in service.  

On VA examination in July 1999, the examiner noted the crush 
injury dating to June 1985.  The Veteran indicated that he 
continued to have pain when trying to flex his fingers, and 
that he had trouble holding things.  He endorsed constant 
symptoms and stated that flexing and grabbing objects caused 
more pain.  He described problems brushing his teeth and 
dressing himself, showering, cooking, walking, driving a car, 
vacuuming, pushing a lawnmower, climbing stairs, and 
gardening.  The Veteran was described as left hand dominant.  
Hand strength was equal and normal.  There was no heat, 
redness, swelling, effusion, drainage, abnormal movement, 
instability, or weakness.  Motion was not affected by pain, 
fatigue, weakness, or lack of endurance.  The examiner noted 
that the Veteran claimed to be unable to perform full 
movements, but that he had no difficulty on full range of 
motion.  An X-ray revealed a normal right hand.  The 
diagnosis was status post open fracture of the proximal 
phalanx of the right index finger.  The examiner indicated 
that the Veteran appeared to be able to grasp, push, pull, 
twist, probe, write, touch, and express with his hands 
bilaterally.  He could make a full fist.  He appeared to be 
able to tie shoelaces and fasten buttons, pick up a piece of 
paper and tear it and to pick up a pen and grasp it.  He 
indicated that hand strength appeared normal.  

An additional VA examination was carried out in June 2000.  
The Veteran described numbness, pain, and tingling around the 
area.  He stated that he had trouble flexing his fingers, as 
well as holding and grabbing onto things.  Physical 
examination revealed a nontender scar of one half centimeter 
on the index finger.  The examiner noted that the examination 
was somewhat variable.  He stated that when he originally 
asked the Veteran to make a fist, he stated that he could not 
move his fingers, but subsequently he was able to make a 
fist.  He also noted that while hand strength appeared to be 
abnormal, the Veteran was able to pick up a piece of paper 
and tear it, pick up a pen, and oppose his thumb with his 
fingers, he claimed to have trouble fastening buttons and 
tying shoelaces.  The appearance of the index finger joint 
was within normal limits.  There was no heat, redness, 
swelling, effusion, drainage, abnormal movement, or 
instability.  There was no sensory loss in the right index 
finger.  An X-ray study demonstrated no abnormality.  The 
diagnosis was status post fracture, proximal phalanx, right 
index finger with residuals of weakness, pain, and numbness.  
The examiner noted that the right hand condition did not 
appear to have an effect on the Veteran's usual occupation.  
He indicated that though the Veteran claimed to be unable to 
grasp firmly, he seemed to be able to grasp with a certain 
amount of weakness.  He noted that the Veteran could push, 
pull, twist, and probe with the right hand with some 
difficulty due to weakness.  He reiterated that despite the 
Veteran's claims of numbness, the sensory examination was 
normal.  

In November 2000 a VA provider noted intermittent pain and a 
weakened grip secondary to pain.  

A November 2000 VA occupational therapy orthopedic assessment 
noted moderate loss of active range of motion of the 
Veteran's right hand.  The Veteran reported severe to 
moderate pain.  The Veteran was scheduled for occupational 
therapy.  A December 2000 occupational therapy note indicates 
that the Veteran's overall activities of daily living were in 
the independent or modified independent levels.  He was 
discharged from occupational therapy.  The Veteran 
subsequently underwent further occupational therapy, and in 
February 2001, a provider noted that the therapy had reached 
maximum benefits.  

A January 2009 report from the Manila VA Outpatient Clinic 
reflects that the Veteran failed to report for a scheduled 
examination of his right index finger disability.

The Veteran's right index finger disability is currently 
evaluated as noncompensably disabling pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5225 for ankylosis of the index 
finger.  This code provides a 10 percent disability rating 
for favorable or unfavorable ankylosis of the index finger.  
A note provides that one should also consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  

In this case, the Veteran's right index finger is not 
ankylosed.  Rather, he has retained significant range of 
motion and use of the right hand.  He is able to oppose his 
right index finger and thumb.  While the June 2000 VA 
examiner noted some weakness, he indicated that the condition 
did not appear to have an effect on the Veteran's usual 
occupation and that although the Veteran reported that he 
could not grasp firmly, he seemed to be able to pull, twist, 
and probe with his right hand despite difficulty due to 
weakness.  Moreover, although the Veteran complains of 
sensory disturbance associated with this disability, 
objective neurological examinations have been normal.  In 
light of the evidence showing minimal functional impairment 
from the Veteran's right index finger, the Board has 
concluded that a compensable evaluation is not warranted for 
this disability.

The Board accepts that the Veteran has some functional 
impairment and pain associated with this disability.  See 
DeLuca.  However, neither the lay nor medical evidence 
reflects the functional equivalent of symptoms required a 
compensable evaluation.

The Board notes that the Veteran is competent to report that 
his disability is worse. However, the more probative evidence 
consists of that prepared by neutral skilled professionals, 
and such evidence demonstrates that the currently assigned 
noncompensable evaluation is appropriate.

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service- 
connected disabilities have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to an evaluation in excess of 10 percent for 
status post anterior cruciate ligament repair of the right 
knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right knee with limitation of 
extension for the period prior to June 7, 2000 is denied.

Entitlement to an evaluation in excess of 30 percent for 
traumatic arthritis of the right knee with limitation of 
extension for the period from June 7, 2000 is denied.

Entitlement to an evaluation of 10 percent for traumatic 
arthritis of the right knee with limitation of flexion is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

Entitlement to a compensable evaluation for residuals of 
right index finger fracture is denied.


___________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


